         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------ X
ALEXANDRIA RUDOLPH, individually                       :
and on behalf of all others similarly situated, :          No. 18-cv-8472 (PKC)
                                                       :
                       Plaintiff,                      :
                                                       :
         v.                                            :
                                                       :
HUDSON’S BAY COMPANY, a Canadian :
corporation; SAKS FIFTH AVENUE LLC, :
a Massachusetts limited liability company;             :
SAKS & COMPANY LLC, a Delaware                         :
limited liability company; SAKS                        :
INCORPORATED, a Tennessee                              :
corporation; and LORD & TAYLOR LLC, a :
Delaware limited liability company,                    :
                                                       X
                       Defendants.
------------------------------------------------------


                        REPLY MEMORANDUM IN SUPPORT OF
                          DEFENDANTS’ MOTION TO DISMISS
                      PLAINTIFF’S SECOND AMENDED COMPLAINT


                                                  Kenneth I. Schacter
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  101 Park Avenue
                                                  New York, NY 10178
                                                  (212) 309-6000

                                                  -and-

                                                  Gregory T. Parks (admitted pro hac vice)
                                                  Ezra D. Church (admitted pro hac vice)
                                                  Kristin M. Hadgis (admitted pro hac vice)
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1701 Market Street
                                                  Philadelphia, PA 19103-2921
                                                  (215) 963-5000

                                                  Attorneys for Defendants Hudson’s Bay Company,
                                                  Saks Fifth Avenue LLC, Saks & Company LLC,
                                                  Saks Incorporated, and Lord & Taylor LLC
        Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 2 of 13


                                              TABLE OF CONTENTS

                                                                                                                                   Page


I.    PLAINTIFF LACKS ARTICLE III STANDING ............................................................. 1
      A.        There Is No “Certainly Impending” Risk Of Future Identity Theft Because
                Plaintiff’s Debit Card Was Promptly Canceled ..................................................... 1
      B.        Because Plaintiff Faced No Impending Risk of Future Harm, The Time
                and Expenses Spent After Her Account Was Frozen Cannot Create
                Standing ................................................................................................................. 4
      C.        Plaintiff’s Other Theories Of Injury Do Not Confer Article III Standing ............. 6
II.   PLAINTIFF’S COMMON LAW AND STATUTORY CLAIMS FAIL UNDER
      RULE 12(B)(6) .................................................................................................................. 6
      A.        Plaintiff Fails To State A Claim For Negligence ................................................... 6
      B.        Plaintiff’s Claim For Breach Of Implied Contract Fails ........................................ 7
      C.        Plaintiff’s Unjust Enrichment Claim Fails ............................................................. 8
      D.        Plaintiff’s MCPA Claim Must Be Dismissed ........................................................ 9
      E.        Plaintiff Fails To Allege An Injury Sufficient Under The California CRA .......... 9
      F.        Plaintiff’s UCL Claim Fails Because She Does Not Allege An Injury ............... 10
      G.        The Declaratory Judgment “Claim” Must Be Dismissed .................................... 10




                                                                  i
         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 3 of 13



        Plaintiff’s Opposition asks this Court to simply ignore, and reach a decision that is at

odds with, the Second Circuit’s decision in Whalen v. Michaels Stores, 689 F. App’x 89 (2d Cir.

2017). The Whalen decision provides valuable insight as to how the Second Circuit addressed

Article III standing under the same facts here—a payment card incident at a retailer where the

plaintiff did not pay for any fraudulent charges, her compromised payment card was promptly

canceled, and no other personal information was disclosed. Under these facts, the Second

Circuit held that there is no actual injury or risk of future injury sufficient to confer standing.

The same result is required here.

        Plaintiff’s speculation that she still faces a risk of future harm because thieves can use her

canceled debit card number to open new accounts or commit identity theft defies logic and is

contrary to other federal court decisions holding that the risk of future injury based on a canceled

payment card number is “nonexistent.” The moment Plaintiff’s bank froze her account and

canceled her debit card, she no longer faced any risk of future harm. That concededly occurred

before she filed this Complaint, which is when the Court must test standing. Any time and

expenses she claims to have incurred after her card was canceled were not in furtherance of

fraud-prevention, were her own choice, and cannot confer Article III standing. The Second

Amended Complaint (“SAC”) should therefore be dismissed for lack of subject matter

jurisdiction or for the independent reason that it fails to plead facts sufficient to support her

common law and statutory claims.

I.      Plaintiff Lacks Article III Standing.

        A.      There Is No “Certainly Impending” Risk Of Future Identity Theft Because
                Plaintiff’s Debit Card Was Promptly Canceled.

        Plaintiff’s claim that she somehow continues to be at risk for future identity fraud—

despite alleging that her bank promptly froze her account and issued a new debit card—is
         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 4 of 13



unavailing. Opp. at 4-5. The Second Circuit in Whalen held that the plaintiff there did not face a

plausible threat of future harm “because her stolen credit card was promptly canceled after the

breach and no other personally identifiable information—such as her birth date or Social

Security number—is alleged to have been stolen.” Whalen, 689 F. App’x at 90-91.

        Plaintiff’s only response to Whalen is to ask this Court to ignore it because it is a “non-

binding” decision. Opp. at 4. Plaintiff instead asks this Court to look outside this Circuit to find

cases that, on different facts, have held that the risk of future identity theft alone is sufficient for

Article III standing. Opp. at 4 (citing cases). The relevant inquiry, however, is how the Second

Circuit would decide the issue, and Whalen not only provides valuable insight into how the

Second Circuit understands the Supreme Court’s standard for the risk of future injury as stated in

Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013), but decides the very issue before

this Court under remarkably similar facts.

        In fact, it is well-recognized that a summary or non-precedential decision by a Circuit

Court should not be disregarded in the manner Plaintiff suggests. See United States v. Tejeda,

824 F. Supp. 2d 473, 474-75 (S.D.N.Y. 2010) (“The Court is not persuaded that it is at liberty

not only to disregard but contradict a Second Circuit ruling squarely on point merely because it

was rendered in a summary order”; such “decisions … constitute valuable appellate guidance”)

(citing United States v. Payne, 591 F.3d 46, 58 (2d Cir. 2010) (“[D]enying summary orders

precedential effect does not mean that the court considers itself free to rule differently in similar

cases[.]”)). As the Second Circuit in Whalen considered the issue of Article III standing in the




                                                    2
          Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 5 of 13



context of a payment card incident at a retailer, including where the plaintiff’s card was

subsequently canceled—exactly the fact pattern here—its decision is instructive and persuasive.1

         Moreover, other courts have held in the context of payment card incidents that a canceled

card cannot logically pose a future risk of injury. See, e.g., Engl v. Nat. Grocers by Vitamin

Cottage, Inc., No. 15-cv-02129, 2016 WL 8578252, at *6 (D. Colo. Sept. 21, 2016) (holding that

plaintiff’s “exposure to future harm was decisively extinguished upon the unilateral cancelation

of his Visa account”); Alonso v. Blue Sky Resorts, LLC, 179 F. Supp. 3d 857, 864 (S.D. Ind.

2016) (“Plaintiffs’ credit cards were canceled before any fraudulent transactions occurred, and

because the cards have been canceled, future risk of injury is essentially nonexistent.”)

(emphasis added); Irwin v. Jimmy John’s Franchise, LLC, 175 F. Supp. 3d 1064, 1073 (C.D. Ill.

2016) (where plaintiff canceled and received a new credit card “there is no risk to her if a thief

were to attempt to use that information now.”) (emphasis added).

         Plaintiff nonetheless speculates that criminals might use data from a canceled payment

card to engage in unspecified “other identity theft.” Opp. at 9.2 Neither Plaintiff’s SAC nor her

Opposition explains how that is possible. The Eighth Circuit, relying on a report from the

Government Accountability Office (“GAO Report”) on data breaches, has stated that

“compromised credit or debit card information, like the Card Information here, ‘generally cannot



1
  Plaintiff cites to a single decision by a California court that declined to follow Whalen because it is a summary
order. Opp. at 4. That case, however, involved an alleged compromise of social security numbers and other still-
relevant banking information. Moreover, District Courts in this Circuit—and across the country—have cited to and
relied on Whalen as authority for issues relating to Article III standing. See, e.g., Sackin v. TransPerfect Global,
Inc., 278 F. Supp. 3d 739, 746 (S.D.N.Y. 2017); Gilot v. Equivity, No. 18-CV-3492, 2018 WL 3653150, at *2
(E.D.N.Y. July 31, 2018); In re U.S. OPM Data Sec. Breach Litig., 266 F. Supp. 3d 1, 27-28 (D.D.C. 2017);
Stapleton ex. rel. C.P. v. Tampa Bay Surgery Ctr., Inc., No. 8:17-cv-1540, 2017 WL 3732102 (M.D. Fla. Aug. 30,
2017); Savidge v. Pharm-Save, Inc., 3:17-cv-00186, 2017 WL 5986972 (W.D. Ky. Dec. 1, 2017).
2
  Plaintiff relies on Lewert v. P.F. Chang’s China Bistro, 819 F.3d 963 (7th Cir. 2016), but the court’s statement that
the plaintiff was “still at risk of identity theft” even though he had canceled his debit card is not supported by any
authority and is contrary to decisions by other federal courts. Id. at 967. Plaintiff also cites Remijas v. Neiman
Marcus Group, LLC, 794 F.3d 688, 693 (7th Cir. 2015), but that case did not involve canceled credit or debit cards.


                                                          3
         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 6 of 13



be used alone to open unauthorized new accounts.’” In re Super Valu, Inc., 870 F.3d 763, 770

(8th Cir. 2017) (quoting GAO Report at 30). Like Plaintiff here, the Super Valu plaintiff noticed

a fraudulent charge on his statement and “immediately cancelled his credit card, which took two

weeks to replace.” Id. at 767. In holding that the plaintiff failed to allege the risk of future harm

necessary to establish Article III standing, the Eighth Circuit, like the Second Circuit in Whalen,

reasoned:

        [W]e note that the allegedly stolen Card Information does not include any
        personally identifying information, such as social security numbers, birth dates, or
        driver’s license numbers. . . . As such, . . . there is little to no risk that anyone will
        use the Card Information stolen in these data breaches to open unauthorized
        accounts in the plaintiffs’ names, which is “the type of identity theft generally
        considered to have a more harmful direct effect on consumers.”

Id. at 770 (quoting GAO Report at 30). Like the plaintiff in Super Valu, Plaintiff’s debit card was

the only data alleged to have been stolen and that card was promptly canceled. Plaintiff, therefore,

cannot plausibly allege there is an impending risk of future harm or identity theft.

        B.      Because Plaintiff Faced No Impending Risk of Future Harm, The Time and
                Expenses Spent After Her Account Was Frozen Cannot Create Standing.

        Plaintiff concedes that she expended $4.68 on gas to drive to her bank for a new debit

card and spent several hours monitoring her accounts “to prevent further injury.” Opp. at 6.

However, this was after she froze her account and canceled her card, so Plaintiff no longer faced

any “imminent” or “impending” harm. The Supreme Court was clear in Clapper that a plaintiff

“cannot manufacture standing merely by inflicting harm” upon herself in contemplation of a

possible future harm that is not “certainly impending.” See 133 S. Ct. at 1151. Consistent with

that principle, courts in data breach cases have held that mitigation costs do not constitute a

cognizable injury if there is no risk of future identity theft. See, e.g., In re Super Valu, 870 F.3d

at 770 (because plaintiffs failed to allege a substantial risk of future identity theft, “the time they

spent protecting themselves against this speculative threat,” such as reviewing information about


                                                    4
         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 7 of 13



the breach and monitoring their account information, cannot create an injury); Reilly v. Ceridian

Corp., 664 F.3d 38, 46 (3d Cir. 2011) (“That a plaintiff has willingly incurred costs to protect

against an alleged increased risk of identity theft is not enough to demonstrate a ‘concrete and

particularized’ or ‘actual or imminent’ injury.”); see also Mot. at 9 (citing cases). The cases

cited by Plaintiff are inapposite because they either (a) involved the disclosure of additional

personal information, such as Social Security numbers, that could be used to perpetrate future

harm (and are not capable of being canceled) or (b) did not involve a canceled payment card at

all. Opp. at 7 (citing cases).

        Plaintiff relies on Gordon v. Chipotle Mexican Grill, Inc., in which a Magistrate Judge

recommended finding that the plaintiff plausibly alleged actual harm for standing purposes

because he paid a $45 to expedite delivery of a new debit card from his bank “in an attempt not

to lose the cash back rewards he expected on his [upcoming] travel expenses.” Opp. at 8 (citing

No. 17-cv-1415, 2018 WL 3653173, at *7 (D. Colo. Aug. 1, 2018), rep’t & rec. adopted in part,

rejected in part, 344 F. Supp. 3d 1231 (D. Colo. 2018)). But the recommendation in Gordon is

contrary to Whalen’s holding that time and effort spent when a Plaintiff does not plausibly allege

future harm is insufficient. Whalen, 689 F. App’x at 90. In addition, unlike the allegations in

Gordon, which at least explained the need for a debit card in advance of a trip, Plaintiff here

generically alleges that she “needed a new debit card immediately” without explaining why.

SAC ¶ 22. As Gordon recognized, there is a difference between not having a debit card for a

few days and the potential loss of cash rewards. Id. at *6; see also Engl, 2016 WL 8578096, at

*6 (no Article III standing because plaintiff failed to “articulate any harm associated with the

deprivation of [his credit and debit cards] . . . [and] identifies no other repercussions of the

Cyberattack, other than his own remedial efforts”). Here, the threat of future harm ended once




                                                   5
          Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 8 of 13



Plaintiff’s account was frozen. Any time and resources she chose to later spend cannot create

standing. See Whalen, 689 F. App’x at 90; see also Mot. 8-10.

         C.       Plaintiff’s Other Theories Of Injury Do Not Confer Article III Standing.

         Plaintiff’s argument that an alleged “diminution in value” of her personal information

constitutes an Article III injury is contrary to holdings of courts across the country, including in

this District. See Mot. at 11. Most of Plaintiff’s cases involved disclosure of a rich data set that

could have monetary value, not merely a name and canceled debit card number. See e.g.,

Yahoo!, 2017 WL 3727318, at *2 (breach involved “records involving credit cards, retail

accounts, banking, account passwords, IRS documents, and social security numbers from

transactions conducted by email, in addition to other confidential and sensitive information….”);

In re Experian Data Breach Litig., No. 15-1592, 2016 WL 7973595, at *1 (C.D. Cal. Dec. 29,

2016) (breach involved “alleged theft of data, including names, addresses, and social security

numbers”). Plaintiff’s other cases address the diminution of value theory in other contexts—not

in a data breach. See Svenson v. Google, Inc., No. 13-cv-4080, 2015 WL 1503429, at *5 (N.D.

Cal. Apr. 1, 2015) (“diminution in value” as a theory of contract damages); In re Facebook

Privacy Litig., 572 F. App’x 494 (9th Cir. 2014) (contract breach and fraud claims). Nor does

Plaintiff explain what “value” could possibly exist in a canceled debit card number.3

II.      Plaintiff’s Common Law And Statutory Claims Fail Under Rule 12(b)(6).

         A.       Plaintiff Fails To State A Claim For Negligence.

         Plaintiff attempts to rebut the argument that her claims for negligence and negligence per



3
 Plaintiff also incorrectly contends that Defendants have “waived” any argument that her alleged loss of the benefit
does not constitute a viable Article III injury. Opp. at 11. Defendants’ Motion to Dismiss Plaintiff’s Second
Amended Complaint (“Motion”) clearly asserted that in the context of a payment card incident at a retailer, under
Whalen, Article III standing does not exist based on the facts alleged here. Mot. at 1.




                                                         6
          Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 9 of 13



se4 are foreclosed by the economic loss rule by arguing that the rule does not apply because a

“special relationship” existed between her and Defendants. Opp. at 14-15. Plaintiff incorrectly

contends that Defendants “fail to point to any authorities in the context of a data breach,”5 and

argues that the Court should instead be guided by In re Yahoo! Inc. Customer Data Sec. Breach

Litig., 313 F. Supp. 3d 1113 (N.D. Cal. 2018). Id. at 15. That case, however, instructs that no

“special relationship” can exist where parties are in privity of contract for goods, as opposed to

services. Id. at 1131 (citation omitted). Defendants sell clothing and accessories, and Plaintiff

alleges that she “paid for goods purchased at Defendants’ HBC stores.” See SAC ¶ 151(g).

Plaintiff nowhere alleges that she purchased “services.” As such, no “special relationship”

exists, and Plaintiff’s claims for negligence and negligence per se are foreclosed by the

economic loss doctrine.

         B.       Plaintiff’s Claim For Breach Of Implied Contract Fails.

         The Motion established that the breach of implied contract claim must be dismissed

because Defendants had a preexisting legal duty to safeguard and protect Plaintiff’s customer

data. Mot. at 15-16. It is well-established in California that the promise to perform an act which

the promisor is already duty-bound to perform cannot constitute consideration. Janda v. Madera

Comm. Hosp., 16 F. Supp. 2d 1181, 1187-88 (E.D. Cal. 1998).6 Plaintiff points to language from



4
 In her Opposition, Plaintiff concedes that that negligence per se “is only an evidentiary doctrine” in California, and
“does not provide a private right of action for violation of a statute.” Opp. at 14. As such, Plaintiff’s independent
cause of action for negligence per se must be dismissed.
5
  To the contrary, Defendants cited In re Sony Data Sec. Breach Litig., 996 F. Supp. 2d 942, 969 (S.D. Cal. 2014), a
case involving customer card data, which held that no special relationship exists where a plaintiff’s relationship with
a defendant does not go “beyond those envisioned in everyday consumer transactions.” See Mot. at 13.
6
 Janda is the foundation of the case cited in the Opposition, Walters v. Kimpton Hotel & Rest. Grp., LLC, No. 16-
cv-5387, 2017 WL 1398660 (N.D. Cal. Apr. 13, 2017). In Walters, the defendant allegedly promised to safeguard
customer data in its privacy policy; without explanation, the Court summarily concluded that this promise was “a
voluntary duty not imposed by law[.]” Id. at *2. Although Walters cites to Janda, the Walters court failed to follow
Janda’s instruction to determine whether the allegedly promised performance differed from what the defendant was
already bound to do. Janda, 16 F. Supp. 3d at 1188. Thus, Walters is of limited value.


                                                          7
        Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 10 of 13



Defendants’ privacy policy stating, “we will take reasonable precautions to secure and protect

the information on our systems” and claims that this is a “voluntary promise, independent from

any legal obligation.” Opp. at 17. But Plaintiff herself alleges elsewhere that Defendants were

under a legal obligation to secure and protect the customer data on its systems. See, e.g., SAC ¶

148 (quoting the portion of Cal. Civ. Code § 1798.81.5(b) which provides that businesses have

an obligation to “implement and maintain reasonable security procedures and practices

appropriate . . . to protect the personal information from unauthorized access, destruction, use,

modification, or disclosure”). As the language from Defendants’ privacy policy does no more

than mirror the language of the statute, Plaintiff cannot plausibly allege that Defendants’

promised performance differed from what was required by a pre-existing duty.

       C.      Plaintiff’s Unjust Enrichment Claim Fails.

       Plaintiff argues that Defendants were unjustly enriched because “Plaintiff and Class

members should have received from Defendants the goods and services that were the subject of

the transaction and should have been entitled to have Defendants protect their Customer Data

with adequate data security.” SAC ¶ 171. Plaintiff cites cases—Anthem I, Target, and Sackin—

which do not address California law, which she contends applies here. Opp. at 12 n.7,

19. Rather, in California, an unjust enrichment claim cannot survive where a Plaintiff received

the particular goods or services for which she paid, and does not allege that she paid more than

their reasonable value. See, e.g., Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1370

(2010). Plaintiff does not dispute that her unjust enrichment claim is duplicative of her contract

claim (Mot. at 18-19), but asserts that she should be allowed to plead in the alternative under

Rule 8. Opp. at 19. But for an unjust enrichment claim to proceed under California law, the

plaintiff must allege that the contract at issue is void, rescinded, or unenforceable, which is not




                                                  8
         Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 11 of 13



alleged here. Price v. L’Oreal USA, Inc., No. 17 Civ. 0614, 2017 WL 4480887, at *5 (S.D.N.Y.

Oct. 5, 2017); Daniel v. Wayans, 213 Cal. Rptr. 3d 865, 892 (Cal. Ct. App. 2017).

        D.       Plaintiff’s MCPA Claim Must Be Dismissed.

        Plaintiff attempts to avoid dismissal of her claim under the MCPA by arguing that the

MCPA’s pre-suit dispute resolution requirement “would require Plaintiff to plead her claim in a

heightened fashion, which conflicts with Rule 8’s notice pleading standard.” Opp. at 21. But the

SAC does not include any allegation that she complied with this prerequisite, requiring

dismissal. See, e.g., In re Volkswagen “Clean Diesel” Litig., No. MDL 2672 CRB, 2018 WL

4777134, at *30 (N.D. Cal. Oct. 3, 2018).

        E.       Plaintiff Fails To Allege An Injury Sufficient Under The California CRA.

        Plaintiff attempts to “clarify” that Defendants’ notice of the incident posted on their

websites was “insufficient” because California law required Defendants to “provide specific

information to California residents.” Opp. at 22. The SAC, however, not only does not identify

what “specific information” was missing from the notice but identifies the specific title and

headings that California law requires, all of which are included in the notice. SAC ¶ 155; see

also Notice of Data Breach, Ex. 1 to Schacter Decl. (title and headings Plaintiff alleges are

required).7 For this reason and because Plaintiff lacks statutory standing to assert her claim

under the CRA (Mot. 20-21), Plaintiff has not stated a claim for economic damages or injunctive

relief under the CRA.




7
 Plaintiff contends that Defendants “provide no argument or authority demonstrating that the content of their notice
met the requirements of” the CRA. Opp. at 22. But it is Plaintiff’s burden to allege a violation of the CRA.


                                                         9
        Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 12 of 13



       F.      Plaintiff’s UCL Claim Fails Because She Does Not Allege An Injury.

       Plaintiff’s Opposition fails to address the cases holding that mitigation expenses, like the

time and gas money Plaintiff claims she spent after her account was frozen, are not the type of

monetary injury sufficient to establish standing under the UCL. See Mot. at 22-23. Moreover,

for the reasons set forth in Defendants’ Motion, Plaintiff’s “benefit of the bargain” theory of

injury fails because she does not allege how the security attack on Defendants’ stores diminished

the value of the merchandise she purchased. Mot. at 23-24. The cases Plaintiff cites in her

Opposition are inapposite because they addressed website purchases or other transactions

expressly subject to agreement to a Privacy Policy promising to protect personal information.

See, e.g., In re Adobe Sys., Inc. Priv. Litig., 66 F. Supp. 3d 1197, 1224 (N.D. Cal. 2014) (users

required to accept privacy policy before creating account or providing personal data).

       G.      The Declaratory Judgment “Claim” Must Be Dismissed.

       Plaintiff cites cases from the Northern District of Georgia in support of her contention

that it is “well-established that a plaintiff may seek declaratory relief under the Declaratory

Judgment Act [“DJA”], and use it as a basis for injunctive relief.” Opp. at 25. Plaintiff,

however, fails to acknowledge controlling Second Circuit precedent holding that “Courts

generally reject a DJA claim when other claims in the suit will resolve the same issues.” City of

Perry, Iowa v. Procter & Gamble Co., 188 F. Supp. 3d 276, 286 (S.D.N.Y. 2016). Here,

Plaintiff seeks injunctive relief in connection with her CRA claim (SAC ¶¶ 155(a)-(j)), and her

request for injunctive relief under the DJA makes an identical request for the same ten items of

injunctive relief. Id. at ¶¶ 187(a)-(j). As Plaintiff’s DJA claim is entirely duplicative of her

claim under the CRA, the DJA claim “will serve no useful purpose,” will not “serve to offer

relief from uncertainty.” City of Perry, Iowa, 188 F. Supp. 3d at 286.




                                                 10
       Case 1:18-cv-08472-PKC Document 85 Filed 02/15/19 Page 13 of 13



Dated: February 15, 2019           Respectfully submitted,

                                   MORGAN, LEWIS & BOCKIUS LLP


                                   /s/ Kenneth I. Schacter
                                   Kenneth I. Schacter
                                   Jawad B. Muaddi
                                   101 Park Avenue
                                   New York, NY 10178
                                   212.309.6000
                                   kenneth.schacter@morganlewis.com
                                   jawad.muaddi@morganlewis.com

                                   -and-

                                   Gregory T. Parks (admitted pro hac vice)
                                   Ezra D. Church (admitted pro hac vice)
                                   Kristin M. Hadgis (admitted pro hac vice)
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   215.963.5000
                                   gregory.parks@morganlewis.com
                                   ezra.church@morganlewis.com
                                   kristin.hadgis@morganlewis.com

                                   Attorneys for Defendants Hudson’s Bay Company,
                                   Saks Fifth Avenue LLC, Saks & Company LLC,
                                   Saks Incorporated, and Lord & Taylor LLC




                                     11
